Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerramalli et al (US 2016/0021661). Hereinafter referred to as Yerramalli.
Regarding claims 1 and 17. Yerramalli discloses a method for channel assessment in unlicensed spectrum (see at least abstract), the method comprising: receiving, by a device, a clear channel assessment (CCA) configuration indicating one or more channels of the unlicensed spectrum each with a respective CCA bandwidth (see at least paragraphs [0008] and [0141]-[0142]); and performing, by the device, a CCA on at least one channel in the one or more channels of the unlicensed spectrum in accordance with the CCA configuration (see at least paragraphs [0143] and [0224]). 
Regarding claims 2 and 18. Yerramalli discloses a method further comprising: determining, by the device, that at least one channel in the one or more channels has a CCA idle condition; and based thereon transmitting, by the device, a wireless transmission over a resource within the at least one channel having the CCA idle condition (see at least paragraph [0126]). 
Regarding claims 3 and 19. Yerramalli discloses a method wherein determining that the at least one channel has the CCA idle condition comprises determining that a plurality of channels, in the one or more channels, have the CCA idle condition, and wherein transmitting the wireless transmission over a resource within the at least one channel having the CCA idle condition comprises transmitting the wireless transmission over one or more resources in the plurality of channels (see at least paragraph [0126]).
Regarding claims 4 and 20. Yerramalli discloses a method wherein the plurality of channels having the CCA idle condition are contiguous in the frequency domain (see at least paragraph [0126]). 
Regarding claims 5 and 21. Yerramalli discloses a method wherein the plurality of channels having the CCA idle condition are non-contiguous in the frequency domain (see at least paragraph [0126]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Li et al (US 2019/0116614). Hereinafter referred to as Li.
Regarding claims 7 and 23, Yerramalli discloses all the limitations of the claimed invention with the exception that the CCA configuration is received via a higher layer signaling message. However, Li, from the same field of endeavor, teaches the CCA configuration is received via a higher layer signaling message (see at least paragraph [0007]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Li, as indicated, into the communication method of Yerramalli for the purpose of configuring user devices in unlicensed frequencies environment efficiently.
Regarding claims 8 and 24. Yerramalli in view of Li discloses a method wherein the higher layer signaling message comprises system information (see at least paragraph [0007]). 
Regarding claims 9 and 25. Yerramalli in view of Li discloses a method wherein the higher layer signaling comprises a radio resource configuration (RRC) message (see at least paragraph [0007]).  

Regarding claims 10 and 26. Yerramalli in view of Li discloses a method wherein the RRC message indicates a resource for a transmission with configured grant (TCG) (RRC ).
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Li and further in view of Talarico et al (US 2019/0268935). Hereinafter referred to as Talarico.
Regarding claims 10 and 26, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is received via a grant message allocating the resource to the device for transmitting the wireless transmission. However, Talarico, from the same field of endeavor, teaches the CCA configuration is received via a grant message allocating the resource to the device for transmitting the wireless transmission (see at least paragraph [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli in view of Li for the purpose of managing UE Uplink grants.
Claims 6, 11-16, 22 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Talarico.
Regarding claims 6, and 22, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is received via a grant 
Regarding claims 11 and 27, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is included in a physical layer activation/de-activation signal for a transmission with configured grant (TCG). However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in a physical layer activation/de-activation signal for a transmission with configured grant (TCG) (see at least paragraph [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli for the purpose of managing UE Uplink grants.
Regarding claims 12 and 28, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is included in a dynamic feedback indication that carries hybrid automatic repeat request (HARQ) feedback information from a gNodeB (gNB). However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in a dynamic feedback indication that carries hybrid automatic repeat request (HARQ) feedback information from a gNodeB (gNB) (see at least paragraph [0153]). Thus, it would have been obvious to a person of 
Regarding claims 13 and 29, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is included in a trigger signal from a Next Generation Node B (gNB) for a transmission with configured grant (TCG). However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in a trigger signal from a Next Generation Node B (gNB) for a transmission with configured grant (TCG) (see at least paragraph [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli for the purpose of managing UE Uplink grants.
Regarding claims 14 and 30, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is included in UE-specific downlink control information (DCI) or group-common (GC) DCI. However, Talarico, from the same field of endeavor, teaches the CCA configuration is included in UE-specific downlink control information (DCI) or group-common (GC) DCI (see at least paragraphs [0039] and [0153]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Yerramalli for the purpose of managing UE Uplink grants.
Regarding claims 15-16 and 31-32, Yerramalli in view of Li all the limitations of the claimed invention with the exception that the CCA configuration is encoded to a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476